

	

		II

		109th CONGRESS

		1st Session

		S. 1555

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Cantwell (for

			 herself, Ms. Collins,

			 Mr. Bingaman, Mrs. Murray, Ms.

			 Mikulski, Mr. Kohl, and

			 Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Farm Security and Rural

		  Investment Act of 2002 to reform funding for the Seniors Farmers’ Market

		  Nutrition Program, and for other purposes.

	

	

		1.Seniors farmers’ market

			 nutrition program

			(a)FundingSection 4402 of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 3007) is amended by

			 striking subsection (a) and inserting the following:

				

					(a)EstablishmentThe Secretary of Agriculture shall use

				funds available to the Commodity Credit Corporation to carry out and expand a

				seniors farmers’ market nutrition program in the following amounts, to remain

				available until expended:

						(1)For fiscal year 2005, not less than

				$25,000,000.

						(2)For fiscal year 2006, not less than

				$50,000,000.

						(3)For fiscal year 2007, not less than

				$75,000,000.

						.

			(b)PurposesSection 4402(b)(1) of that Act (7 U.S.C.

			 3007(b)(1)) is amended—

				(1)by striking unprepared and

			 inserting minimally processed; and

				(2)by striking and herbs and

			 inserting herbs, and other locally-produced farm products, as the

			 Secretary considers appropriate.

				(c)Administrative

			 costs; unexpended fundsSection 4402 of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 3007) is amended by adding

			 at the end the following:

				

					(d)Administrative

				costsNot more than 10

				percent of the funds made available for a fiscal year under subsection (a) may

				be used to pay the administrative costs of carrying out this

				section.

					.

			

